Citation Nr: 0920423	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
postoperative residuals of jejunum resection for 
intussusception at the mid-jejunum.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Board issued a decision in May 2008 remanding the claim 
to the RO for compliance with notification requirements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  After completing the 
notification requested in the Board's remand the RO continued 
to deny the claim and returned the case to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  An unappealed November 1972 rating decision denied 
service connection for postoperative residuals of jejunum 
resection for intussusception at the mid-jejunum.  

2.  The evidence submitted since the November 1972 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1972 rating decision that denied service 
connection for postoperative residuals of jejunum resection 
for intussusception at the mid-jejunum is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008). 

2.  The evidence received subsequent to the November 1972 
rating decision is not new and material, and the claim for 
service connection for postoperative residuals of jejunum 
resection for intussusception at the mid-jejunum is not 
reopened.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated June 2002, 
January 2004, March 2006 and September 2008.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's claim for service connection for postoperative 
residuals of jejunum resection for intussusception at the 
mid-jejunum was previously considered and denied by the RO.  
In November 1972 the Veteran was first denied service 
connection for postoperative residuals of jejunum resection 
for intussusception at the mid-jejunum because there were no 
service treatment records for the condition or other evidence 
relating the condition to service.  The decision noted that 
the Veteran was first admitted to a VA hospital in December 
1971 for small bowel obstruction secondary to 
intussusception, mid-jejunum.  At that time an exploratory 
laparotomy was performed and approximately 55 centimeters of 
the jejunum was resected.  Postoperative course was noted as 
satisfactory.  The Veteran was notified of that decision and 
of his appellate rights.  The Veteran submitted a Notice of 
Disagreement in January 1973 and a Statement of the Case was 
issued, but the Veteran did not submit a substantive appeal 
before the one year deadline.  Therefore, that decision is 
now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In March 2003 the RO issued an additional rating decision 
denying service connection for postoperative residuals, 
jejunum resection for intussusception, mid jejunum, based on 
a lack of new and material evidence.  The Veteran submitted a 
request to reopen his claim within the one year deadline and 
so that decision is not considered final.  The RO again 
denied a request to reopen the claim in a July 2004 rating 
decision, also for failure to present new and material 
evidence.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  Regardless 
of how the RO ruled on the question, the Board must determine 
for purposes of jurisdiction whether there is new and 
material evidence sufficient to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to 
the November 1972 rating decision relates to the claimed 
condition of postoperative residuals, jejunum resection for 
intussusception, mid-jejunum, and consists of VA treatment 
records, service treatment records and statements from the 
Veteran and his family members.  However, the VA treatment 
records do not show treatment or findings for this condition 
which relate it in any way to an in-service disease or 
injury.  Service treatment records make no mention of an 
intestinal condition and statements from the Veteran and his 
family are from lay persons who lack appropriate medical 
training and are not competent to provide probative opinions 
on medical matters.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

While the evidence is new, in that it was not previously of 
record at the time of the earlier rating decision, it is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  Namely, the evidence 
does not demonstrate that an intestinal condition was 
manifested during service, and does indicate that 
postoperative residuals of jejunum resection for 
intussusception, mid-jenunum, is in any way related to active 
service.  The evidence presented indicates only that the 
Veteran has this postoperative condition, which has been 
shown previously.  Thus this evidence does not demonstrate a 
reasonable possibility of substantiating the claim.  

The Board must therefore conclude that new and material 
evidence has not been submitted to reopen the previously 
denied claim. 


ORDER

New and material evidence not having been submitted, the 
claim for service connection for postoperative residuals of 
jejunum resection for intussusception, mid-jenunum remains 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


